Name: 88/308/EEC: Commission Decision of 4 May 1988 amending for the second time Decision 83/73/EEC on the establishment of a buffer zone in the region of Evros (Greece) and a financial contribution by the Community to measures to combat foot-and-mouth disease in that region (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  agricultural activity;  EU finance;  health;  regions of EU Member States
 Date Published: 1988-06-02

 Avis juridique important|31988D030888/308/EEC: Commission Decision of 4 May 1988 amending for the second time Decision 83/73/EEC on the establishment of a buffer zone in the region of Evros (Greece) and a financial contribution by the Community to measures to combat foot-and-mouth disease in that region (Only the Greek text is authentic) Official Journal L 136 , 02/06/1988 P. 0016 - 0016*****COMMISSION DECISION of 4 May 1988 amending for the second time Decision 83/73/EEC on the establishment of a buffer zone in the region of Evros (Greece) and a financial contribution by the Community to measures to combat foot-and-mouth disease in that region (Only the Greek text is authentic) (88/308/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 2 thereof, Whereas, by Decision 83/73/EEC (3), as amended by Decision 85/224/EEC (4), the Commission made provision for a financial contribution by the Community to measures taken by Greece in a buffer zone in the region of Evros to combat foot-and-mouth disease; whereas the contribution was restricted to expenditure incurred by Greece from 1983 until 1987; Whereas the situation regarding foot-and-mouth disease in certain regions of south-eastern Europe and the Middle East necessitates the continuation of the measures taken by Greece for a further period; whereas the danger of exotic strains of foot-and-mouth disease spreading in Greece and in the other Member States persists; Whereas the conditions for a financial contribution by the Community are met; whereas in order to be completely effective, this contribution should amount to the maximum authorized by Decision 77/97/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 83/73/EEC is hereby replaced by the following: 'Article 2 The Community shall make a contribution of: - 100 % of expenditure incurred by Greece in 1983, 1984, 1985, 1986, 1987, 1988 and 1989 in buying foot-and-mouth vaccine to be used in the buffer zone referred to in Article 1, - 50 % of expenditure incurred by Greece in 1983, 1984, 1985, 1986, 1987, 1988 and 1989 in carrying out foot-and-mouth disease vaccination in the buffer zone referred to in Article 1. This contribution shall be granted after submission of documentary evidence and a detailed report on the vaccination campaign.' Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 4 May 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 47, 19. 2. 1983, p. 28. (4) OJ No L 103, 13. 4. 1985, p. 26.